
	

114 S2213 IS: Background Check Completion Act of 2015
U.S. Senate
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2213
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2015
			Mr. Blumenthal (for himself, Mrs. Feinstein, Mr. Murphy, Ms. Warren, Mr. Durbin, Mrs. Gillibrand, Ms. Hirono, Mrs. Boxer, Mr. Whitehouse, Mr. Menendez, Mr. Reed, Mr. Kaine, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit firearms dealers from selling a firearm prior to the completion of a background check. 
	
	
 1.Short titleThis Act may be cited as the Background Check Completion Act of 2015. 2.Completion of background checksSection 922(t)(1)(B) of title 18, United States Code, is amended—
 (1)by striking (i); (2)by striking ; or and inserting ; and; and
 (3)by striking clause (ii).  